      Case 4:21-cv-00158-MW-MAF Document 11 Filed 05/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

GORDON ELDRIDGE,

      Plaintiff,

v.                                            Case No.: 4:21cv158-MW/MAF

ALLIED INTERSTATE LLC,

     Defendant.
__________________________/

         ORDER ACKNOWLEDGING NOTICE OF SETTLEMENT

      Plaintiff has filed a notice, ECF No. 10, indicating that the parties have

tentatively settled this case. This Court acknowledges the parties’ notice. The parties

have indicated their intention to—and are hereby directed to—notify this Court once

a settlement has been finalized. This Court declines to stay any discovery deadlines

in the interim.

      SO ORDERED on May 10, 2021.
                                        s/Mark E. Walker
                                        Chief United States District Judge
